NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

GGH 11, LLC, a Florida limited liability
                                       )
company,                               )
                                       )
              Appellant,               )
                                       )
v.                                     )             Case No. 2D19-2847
                                       )
CHEVAL PROPERTY OWNERS'                )
ASSOCIATION, INC.; CHEVAL GOLF )
CLUB, LLC, a Florida limited liability )
company, CHEVAL GOLF AND               )
ATHLETIC CLUB, LLC, a Florida limited )
liability company,                     )
                                       )
              Appellees.               )
________________________________ )


Opinion filed September 16, 2020.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

Deborah Marks, Miami, for Appellant.

Samual A. Miller and Sara A. Brubaker
of Akerman LLP, Orlando, and Marilyn
Mullen Healy of Akerman LLP, Tampa,
for Appellee Cheval Property Owners'
Association, Inc.

No appearance for Appellees Cheval
Golf Club, LLC, and Cheval Golf and
Athletic Club, LLC.
PER CURIAM.


           Affirmed.


NORTHCUTT, BLACK, and SMITH, JJ., Concur.




                                  -2-